Citation Nr: 0614317	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  03-05 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death. 
 
2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from May 1941 to September 
1945.  He died in November 2001.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appellant filed a motion to advance her appeal on the 
Board's docket.  That motion was granted.  38 U.S.C.A. § 7107 
(2005); 38 C.F.R. § 20.900(c) (2005).

The issue of entitlement to accrued benefits is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  At the time of the veteran's death in November 2001 
death, service connection was in effect for residuals of 
bilateral trench foot, with flat feet.

2.  The death certificate shows  the immediate cause of death 
was cor pulmonale due to chronic obstructive airway disease 
with a contributing factor of coronary artery disease.

3.  There is no competent medical evidence in the record to 
indicate a cause and effect relationship between the 
veteran's cause of death and his active service.


CONCLUSION OF LAW

The criteria for service connection for cause of the 
veteran's death are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks Dependency and Indemnity Compensation 
(DIC) through a claim to establish service connection for the 
veteran's cause of death.  She contends that the veteran's 
cause of death was related to his service-connected residuals 
of trench foot, also known as cold injury.  The preponderance 
of the evidence is against her claim, because there is no 
competent medical evidence to connect the veteran's cause of 
death to his service-connected residuals of trench foot.

To establish service connection for the cause of a veteran's 
death, the appellant must show that the fatal disorder or 
disease was incurred in, or aggravated by, service or, in 
some instances, was manifest to a compensable degree within 
one year of discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312.  

The veteran died in November 2001.  At the time of his death, 
service connection was in effect for residuals of trench 
foot, bilateral, with flat foot.  His death certificate lists 
cor pulmonale as his immediate cause of death, with chronic 
obstructive airway disease (COPD) as an underlying cause.  
Coronary artery disease was a contributing factor.

There is extensive private medical evidence of record 
memorializing the veteran's treatment during the last several 
years of his life.  He was treated by Doctors Slattery, 
Stall, and Mital, among others, for conditions including 
severe COPD, hypertension, atrial fibrillation, and carotid 
artery disease.  The last months of the veteran's life were 
spent in a hospice.  The medical records in the claims 
folder, which date back to 1996, are devoid of evidence of a 
connection between the veteran's service-connected trench 
foot and the conditions for which he was treated at the end 
of his life.  In June 2000, Dr. Stall noted that the veteran 
had frozen feet during the Battle of the Bulge, but there is 
no discussion of a nexus between his condition at that time 
and the cold injury.

At the September 2003 hearing in this matter, the appellant 
stated that she knew of no physician that had connected the 
veteran's condition toward the end of his life and his 
service-connected cold injury.  

In March 2006, the appellant submitted a cold injury study 
that notes the potential for cold injuries to cause 
peripheral vascular disease later in life.  The veteran's 
private medical records do indicate treatment for peripheral 
vascular disease, and peripheral vascular disease is not 
listed as one of the causes of death.  In fact, the May 2005 
VA medical opinion concedes that the veteran's peripheral 
vascular disease may have had a connection to his cold 
injuries, but that his cause of death was cor pulmonale and 
COPD.  These, according to the VA medical opinion, are 
diseases of the heart and lung, and are not related to or 
secondary to his cold injury residuals.  Although in April 
2006 the appellant's representative suggested that a new 
medical opinion is needed, the May 2005 opinion is adequate.  
The May 2005 report provides a specific opinion as to whether 
the veteran's documented cause of death could be related to 
his service-connected disability.  A new medical opinion is 
not necessary in order to decide this claim.

The only evidence offered in support of a nexus between the 
veteran's cause of death and his service is the appellant's 
contention that the veteran's cold injuries caused the 
conditions that caused his death.  The record does not 
establish that she has the medical expertise to make such a 
conclusion.  Her statements cannot provide a medical opinion 
to establish the cause of the veteran's death.  See generally 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 495 (1992).  
Relevant evidence, namely medical evidence, from persons 
qualified to opine as to cause of death is required.  

As the veteran's death was due to cor pulmonale, COPD, and 
coronary artery disease, a starting point in this case is to 
review the veteran's service medical records (SMR's) for some 
indication of a heart or lung disability or disorder.  The 
SMR's reflect no such treatment or diagnosis, nor are there 
any treatment records noting such a condition within one year 
of service.  The lack of evidence in this regard is 
unfavorable and, therefore, weighs against the appellant's 
claim.

Regrettably, there is no medical evidence in the record to 
corroborate the appellant's opinion as to the veteran's cause 
of death.  Cor pulmonale and COPD were the veteran's cause of 
death and a review of the entire claims file finds no 
competent medical evidence showing that any such disabilities 
were incurred in service, or manifested to a compensable 
degree within one year following discharge.  See 38 C.F.R. §§ 
3.303, 3.307, 3.309.  Thus, the preponderance of the evidence 
is against the claim and the benefit-of-the-doubt rule is 
inapplicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



Duties to Notify and Assist

When a complete or substantially complete application for 
benefits is filed, VA must notify the appellant of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the appellant is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the appellant's behalf.  VA must also ask the appellant to 
submit to VA any pertinent evidence in her possession.  
38 C.F.R. § 3.159(b)(1) (2005).

VA sent the appellant a letter in March 2002 satisfying its 
duty to notify.  It notified her of the evidence necessary to 
establish entitlement to DIC benefits, explained to her what 
she was expected to provide, and notified her of what VA 
would do to assist.  The letter also asked the appellant to 
notify VA of any additional relevant evidence.  Thus, the 
March 2002 letter satisfied VA's duty to assist.  In the 
March 2004 post-remand letter, VA restated the evidence 
required and updated her as to the content of the claims 
folder.  These two letters satisfied VA's duty to notify.

In light of this denial of the appellant's DIC service-
connection claim, there can be no possibility of any 
prejudice due to lack of notice of evidence necessary to 
establish an effective date under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the appellant in substantiating 
her claim.  The duty to assist contemplates that VA will help 
the appellant obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d) (2005).  Here, the claim 
folder contains the appellant's contentions, the veteran's 
service medical records, and private and VA medical records, 
including the death certificate.  The appellant was afforded 
a hearing and the hearing transcript is of record.  After the 
Board remand, a VA medical opinion was obtained and complete 
treatment records were made part of the claim folder.  All of 
this evidence has been reviewed in connection with this 
decision.  The appellant has not informed VA of any 
additional relevant evidence for the record.  VA has 
satisfied its duty to assist.  

As VA's duties to notify and assist have been met, there is 
no prejudice to the appellant in adjudicating this appeal.


ORDER

Service connection for cause of the veteran's death is 
denied.


REMAND

When a notice of disagreement is timely filed, the RO must 
reexamine the claim and determine if additional review or 
development is warranted.  If no preliminary action is 
required, or when it is completed, the RO must prepare a 
statement of the case pursuant to 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the benefits sought on 
appeal or the notice of disagreement is withdrawn by the 
appellant or his or her representative.  38 C.F.R. § 19.26 
(2005).

In September 2001, prior to his death, the veteran filed a 
claim for an increased rating for his service-connected 
residuals of cold injury, and claimed service connection for 
a heart condition secondary to the cold injury.  In January 
2002, the appellant filed for accrued benefits with regard to 
those claims.  In April 2002, following the March 2002 rating 
decision that failed to address her claim for accrued 
benefits, the appellant filed another document reiterating 
her desire to pursue her husband's claim.  The RO has failed 
to address her pointed requests for consideration in this 
regard.  The decision of March 2002 essentially denied her 
claim for accrued benefits because it failed to take action 
on her claim.  Thus, the Board construes her April 2002 
communication regarding the claims the veteran had filed 
before he died to be a timely notice of disagreement for 
accrued benefits.  A statement of the case must be issued.  
See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an initial rating decision and 
Statement of the Case (if necessary) on 
the issues of entitlement to and increased 
rating for the service-connect residuals 
of a cold injury of the feet with flat 
feet, as well as service connection for a 
heart condition secondary to his service-
connected cold injuries for accrued 
benefits purposes.  Advise the appellant 
of the need to timely file a substantive 
appeal to perfect the appeal. The 
appropriate time to respond must be 
afforded.  If in order, the matter should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B,  
7112 (West Supp. 2005).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


